       Case 3:21-cr-00121-JD Document 41 Filed 05/06/21 Page 1 of 5




     MARTÍN ANTONIO SABELLI - SBN 164772
 1   Law Offices of MARTIN SABELLI
     740 Noe Street
 2   San Francisco, CA 94114-2923
 3   (415) 298-8435
     msabelli@sabellilaw.com
 4
     Attorneys for SIMON SAGE YBARRA
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
                                SAN FRANCISCO DIVISION
 9
10   UNITED STATES OF AMERICA,                 Case No. CR-21-121-JD
11
          Plaintiff,                           SIMON SAGE YBARRA’S
12                                             SUPPLEMENTAL OPPOSITION TO
          vs.                                  THE GOVERNMENT\S MOTION TO
13                                             REVOKE PRETRIAL RELEASE
14   SIMON SAGE YBARRA, et al.,

15        Defendants.

16
17
18
19
20
21
22
23
24
25
26
27
28
      SAGE YBARRA’S OPPOSITION TO THE GOVERNMENT’S MOTION TO REVOKE PRETRIAL RELEASE
         Case 3:21-cr-00121-JD Document 41 Filed 05/06/21 Page 2 of 5




              For the reasons articulated in his Opposition to the Government’s Motion to Revoke
 1
 2   Release (Docket 34), including substantial cooperation and compliance after his arrest, Mr.

 3   Ybarra should not be detained pending trial. Moreover, Mr. Ybarra should not be detained
 4   because the Government has not established a permissible basis for detention under the Bail
 5
     Reform Act (BRA). Instead, the Government has requested detention inconsistent with the
 6
     limited circumstances authorized under 18 U.S.C. §3142(f) which “performs a gate-keeping
 7
     function by ‘limiting the circumstances under which pretrial detention may be sought to the
 8
 9   most serious of crimes.’” United States v. Watkins, 940 F.3d 152, 159 (2d Cir. 2019) (citing

10   United States v. Salerno, 481 U.S. 739, 747 (1987)). 1 Under that subsection, a detention
11   hearing may be ordered only if:
12
              (1) the charged offense falls within any of the five subcategories set forth in §
13                3142(f)(1)(A)-(E);
14            (2) the defendant poses a serious risk of flight; or
15
              (3) there is a serious risk that the defendant will attempt to obstruct justice, or threaten,
16            injure, or intimidate a witness or juror.

17   Ibid. The government’s motion to revoke does not fit under any of these limited
18
     circumstances.
19
         I.       THE GOVERNMENT HAS FAILED TO SHOW A SERIOUS RISK OF
20                OBSTRUCTION OF JUSTICE REQUIRED BY §3142(f).
21            The only theory on which the government could proceed is that Mr. Ybarra presents
22
     “a serious risk” of obstructing justice under §3142(f)(2)(B). The reality, however, is that Mr.
23
24
     1
       §3142 effectively tasks the district court with “undertak[ing] a two-step inquiry.” United
25
     States v. Friedman, 837 F.2d 48, 49 (2d Cir. 1988). Before a detention hearing can even be
26   held, the district court “must first determine by a preponderance of the evidence” that one of
     §3142(f)’s requirements is satisfied. Ibid; see United States v. Fanyo-Patchou, 426 F. Supp. 3d
27   779, 782 (W.D. Wash. 2019) [applying preponderance of the evidence standard to showing of
     risk of obstruction of justice under §3142(f)(2)(B)].
28
         SAGE YBARRA’S SUPPLEMENTAL OPPOSITION TO THE GOVERNMENT’S MOTION TO REVOKE
                                      PRETRIAL RELEASE
                                              1
         Case 3:21-cr-00121-JD Document 41 Filed 05/06/21 Page 3 of 5




     Ybarra presents no such risk as reflected in his conduct after arrest which includes numerous
 1
 2   strong indicators of cooperation with the government including voluntarily alerting the

 3   prosecution to evidence as described in Docket 34. In fact, Mr. Ybarra has cooperated with
 4   law enforcement and has demonstrated that he is fully cooperative. The government has not
 5
     made, and cannot make, by a preponderance of the evidence, the showing required for a
 6
     detention hearing under §3142(f)(2)(B): that there is “a serious risk” that Mr. Ybarra will
 7
     obstruct justice. 2
 8
 9       II.      ALLEGATIONS OF OBSTRUCTION DO NOT PERMIT THE
                  GOVERNMENT TO REQUEST DETENTION BASED ON
10                DANGEROUSNESS.
11             In addition to the legal barrier discussed above, the government’s allegations that Mr.
12
     Ybarra’s case is one that involves a serious risk of obstruction do not authorize them to
13
     proceed to make arguments regarding dangerousness. Dangerousness may certainly be a
14
     ground for detaining a defendant whose detention hearing is authorized because they have
15
16   been charged with one of the offenses enumerated in §3142(f)(1)(A)-(E). But Mr. Ybarra’s

17   detention hearing can only be supported by a preliminary showing of a risk of obstruction
18   under §3142(f)(2)(B). At a §3142(f)(2) detention hearing at which the government alleges
19
     the defendant poses a risk of obstruction, in contrast to a §3142(f)(1) detention hearing at
20
     which the defendant has been charged with an enumerated offense, dangerousness to the
21
22
23
24
     2
       While he has been charged with obstructing justice by destroying evidence, but the Court is
25
     prohibited from considering either the nature of the alleged offense or any purported evidence
26   of Mr. Ybarra’s guilt in determining whether a showing of a serious risk of obstruction has
     been made. See United States v. Motamedi, 767 F.2d 1403, 1408 (9th Cir. 1985) [“These
27   factors may be considered only in terms of the likelihood that the person will fail to appear
     or will pose a danger to any person or to the community.”].
28
         SAGE YBARRA’S SUPPLEMENTAL OPPOSITION TO THE GOVERNMENT’S MOTION TO REVOKE
                                      PRETRIAL RELEASE
                                              2
        Case 3:21-cr-00121-JD Document 41 Filed 05/06/21 Page 4 of 5




     community is not available as a ground for detention. As one Oregon District Court recently
 1
 2   explained:

 3                  Indeed, to allow a detention hearing under § 3142(f)(2) in fraud
                    cases to backdoor a detention order on the ground of danger
 4                  would render § 3142(f)(1) meaningless. Accordingly, the
 5                  Court concludes that the Bail Reform Act does not authorize
                    pretrial detention on the ground of danger for a defendant
 6                  charged only with an unenumerated offense, even if the court
                    holds a detention hearing based on the government's
 7                  allegations that the defendant also presents a serious risk of
                    flight or obstruction.
 8
 9   United States v. Gunn, No. 3:19-mj-00207, 2019 U.S. Dist. LEXIS 210792, at *10 (D. Or.

10   Dec. 6, 2019). The Gunn Court was compelled to order the defendant’s release despite its
11   finding “that Gunn presents a serious risk of danger to the community if released . . . .
12
     [because] the law is well settled that the Bail Reform Act does not authorize pretrial detention
13
     under these circumstances.” Ibid; see also United States v. LaLonde, 246 F. Supp. 2d 873,
14
     876 (S.D. Ohio 2003) [ordering release notwithstanding “risk of danger to the community”
15
16   and allegations of risk of flight and obstruction].

17          Accordingly, only if Mr. Ybarra had been charged with one of the offenses
18   enumerated in §3142(f)(1)(A)-(E) would the government be permitted to argue
19
     dangerousness. At a detention hearing authorized by §3142(f)(1), the government could then
20
     attempt to show by clear and convincing evidence that no condition or combination of
21
     conditions will reasonably assure the safety of the community. See §3142(f) [“The facts the
22
23   judicial officer uses to support a finding pursuant to subsection (e) that no condition or

24   combination of conditions will reasonably assure the safety of any other person and the
25
     community shall be supported by clear and convincing evidence.”]. But Mr. Ybarra has not
26
     been charged with one of the offenses enumerated in §3142(f)(1)(A)-(E), and for that reason,
27
28
         SAGE YBARRA’S SUPPLEMENTAL OPPOSITION TO THE GOVERNMENT’S MOTION TO REVOKE
                                      PRETRIAL RELEASE
                                              3
        Case 3:21-cr-00121-JD Document 41 Filed 05/06/21 Page 5 of 5




     the government is precluded from asserting allegations of dangerousness to support its
 1
 2   request for detention.

 3
                                            CONCLUSION
 4
            The government has not made a legally permissible showing under the BRA. Moreover,
 5
 6   as argued in his initial submission (Docket 34), Mr. Ybarra does not pose a danger to the

 7   community and certainly not by clear and convincing evidence unless one presumes him guilty

 8   of the charges. This Court can and should continue release on the conditions already imposed.
 9
     Dated: May 6, 2021
10
                                                   /s/ Martín A. Sabelli
11                                                MARTIN ANTONIO SABELLI
                                                  Attorney for Simon Sage Ybarra
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         SAGE YBARRA’S SUPPLEMENTAL OPPOSITION TO THE GOVERNMENT’S MOTION TO REVOKE
                                      PRETRIAL RELEASE
                                              4
